Citation Nr: 0801662	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-28 562	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for hearing loss.

2. Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to February 1971.  He had additional service in the 
Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in March 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

In October 2006, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not relevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The claim of service connection for hearing loss on the 
merits is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.

A decision on the claim of service connection for tinnitus is 
deferred until the claim of service connection for hearing 
loss is fully developed. 


FINDINGS OF FACT

1. In a rating decision in June 1995, the RO denied the 
veteran's claim of service connection for hearing loss; after 
he was notified of the adverse determination and of his 
procedural and appellate rights, he did not timely file an 
appeal of the adverse determination. 

2. The additional evidence presented since the rating 
decision in June 1995 relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
hearing loss and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

The additional evidence presented since the rating decision 
in June 1995 by the RO, denying the claim of service 
connection for hearing loss, is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Pursuant to the remand by the Board in October 2006, the RO 
provided post-adjudication VCAA notice by letters, dated in 
October 2006 and March 2007.  The veteran was notified that 
he had to submit new and material evidence to reopen the 
claim of service connection for bilateral hearing loss, that 
is, evidence that was not redundant or cumulative of evidence 
previously considered in deciding the claim, and evidence 
that pertained to the reason the claim was previously denied. 
The notices also included the type of evidence needed to 
substantiate the underlying claim of service connection for 
bilateral hearing loss.  The veteran was informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include evidence in his 
possession that pertained to the claim.  The notice included 
the provision for the effective date and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); Kent v. 
Nicholson, 20 Vet.App. 1 (2006) (elements of a new and 
material evidence claim); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided content-complying 
VCAA notice the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in September 2006.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).    

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to the claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural and Factual Background

The record shows that by a June 1995 decision, the RO denied 
the veteran's initial claim of service connection for hearing 
loss.  The RO found that the record did not show the 
veteran's hearing loss was incurred in or aggravated by 
service, as it was first noted many years after discharge 
from service.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
failed to perfect an appeal and the rating decision became 
final.  38 C.F.R. § 3.104.

The evidence of record and considered by the RO at the time 
of the rating decision in June 1995 is summarized as follows:  

Service personnel records show that the veteran was a pilot 
of a UH-1 gunship with the 71st Aviation Company (assault 
helicopter) in Vietnam from July 1969 and July 1970 and he 
served in combat operations.  

The service medical records contain no complaint, finding, or 
history of hearing loss.  

Records of the National Guard show normal hearing on 
audiological testing in May 1980 and in April 1983.  On 
audiological testing in June 1981, a 50 decibel loss was 
reported at 4000 Hz in the right ear, the rest of the 
findings were within normal limits.  

After service, VA records disclose that in May 1994 VA 
recommended hearing aids for the veteran.  On VA audiology 
testing in February 1995, history included over 2000 hours of 
noise exposure to aircraft engines (turbines) and weapons 
systems from 1968 to 1983.  The veteran complained of 
tinnitus and progressive hearing loss.  Hearing loss by VA 
standards of 38 C.F.R. § 3.385 was found on audiology 
testing. 

Current Application 

Although the prior rating decision became final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108. 

The veteran submitted the current application to reopen the 
claim for hearing 
loss in September 2003.  

Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Additional Evidence and Analysis

The additional evidence consists of the following documents: 

In August 2001, a private audiologist reported that the 
veteran's audiometric pattern was consistent with a history 
of prior exposure to intense noise levels.  

On VA audiological examination in January 2004, veteran gave 
a 20 year history of hearing loss and tinnitus.  He reported 
noise exposure as a pilot during service, as well as minimal 
target hunting and carpentry after service.  He denied post-
service occupational noise exposure.  Following an 
examination of the veteran and a review of the claims file, 
the examiner expressed the opinion that the veteran's hearing 
loss was not due to his military service as hearing loss was 
first documented in 1991 [sic] and prior testing did not 
reveal hearing loss.  

In several statements, the veteran described the 
circumstances under which he was subjected to turbine engine 
noise and impact noise from weapons systems in over 800 hours 
of combat flying in a UH-1C helicopter in Vietnam. 

In May 2004, the veteran submitted articles pertaining to the 
effects of noise exposure on hearing, including instructional 
material from the United States Army School of Aviation 
Medicine and an article on aviation medicine from the Federal 
Aviation Administration. 

The instructional material for Army aviation discloses that 
crew members of rotary wing (helicopter) aircraft are 
generally exposed to noise levels equal to or exceeding 100 
decibels (dB), which is above 85 db, set by the Surgeon 
General as the maximum permissible sound level of continuous 
unprotected exposure to steady noise for 8 hours.  Also, it 
was reported that Army aviation personnel were exposed to two 
types of sound levels, namely, steady-state noise, such as 
continuous noise around operating aircraft, for example, 
power plant noise and rotor noise, and impulse noise, namely, 
firing of weapons, usually exceeding 140 dB.  It was 
estimated that the steady noise level in a UH-1 was about 102 
dB.  It was reported that characteristics of noise induced 
hearing loss included noise intensity between 85 dB and 140 
dB, which may cause temporary or eventual permanent hearing 
loss, which often has an insidious onset. 

In the article on aviation medicine from the Federal Aviation 
Administration, it was reported that the noise level in the 
cockpit of a single rotor helicopter was between 80 and 102 
dB, and that permanent hearing impairment may go unnoticed 
for a period of time.  

The Board finds that the additional evidence, consisting of 
material from the United States Army School of Aviation 
Medicine and an article on aviation medicine from the Federal 
Aviation Administration, is new and material evidence on the 
question of a nexus between current hearing loss and noise 
exposure during service, the absence of which was the basis 
for the previous denial of the claim.  The additional 
evidence discusses the plausibility of a link between noise 
exposure in rotary aircraft, such as the UH-1, and hearing 
loss, which standing alone, addresses generic relationships 
with a degree of certainty such that, under the facts in this 
case, there is at least plausible causality based on 
objective facts rather than an unsubstantiated lay medical 
opinion, which raises a reasonable possibility of 
substantiating the claim.  Wallin v. West, 11 Vet. App. 509 
(1998).  Accordingly, the claim is reopened.  38 U.S.C.A. § 
5108. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for hearing loss is reopened.  To this 
extent, the appeal is granted. 



REMAND 

In light of the additional evidence, a VA examination and 
medical opinion is necessary to decide the claim.  Therefore, 
under the duty to assist, 38 C.F.R. § 3.159, this case is 
REMANDED for the following action:

1. Schedule the veteran for a VA audiology 
examination to determine whether the 
current hearing loss is at least as likely 
as not due to the veteran's exposure to 
steady noise, that is, turbine engine 
noise and rotary noise in the range of 102 
dB, and impulse noise, namely, firing 
weapons systems, exceeding 140 dB, as a 
pilot, flying a UH-1C helicopter gunship 
in combat operations in Vietnam in 1969 
and 1970.  The claims file must be made 
available to the examiner for review.  

In formulating the opinion, the examiner 
is asked to comment on the clinical 
significance that the veteran flew over 
800 hours during his tour in Vietnam and 
that hearing loss by VA standards of 
38 C.F.R. § 3.385 was first found on 
audiology testing in February 1995, which 
often has an insidious onset.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of the medical 
evidence both for and against causation is 
so evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it. 

2. After the above development has been 
completed, adjudicate the claim of 
service connection for bilateral hearing 
loss, considering all the evidence 
record.  


If the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


